Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The Examiner is in agreement with arguments submitted by the Applicant on January 27, 2021. Applicant’s arguments, in further view of the filed amendments, render the claims novel and unobvious.
Allowable Subject Matter
Claims 1-20 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Otto et al. (20080255941), Daly et al. (20160155144) and Gandhi et al. (20160300285). As per independent claim 1, 8 and 15 the prior art of record discloses:
receiving product data for a plurality of products, wherein the received product data (Gandhi par 12, 14, 27) comprises a product location for each of the plurality of products based on a set of global positioning system data, and a product expiration date for each plurality of products, wherein the product expiration date is a date a product is discarded if not sold (Gandhi par 2, 27, 29);
receiving promotional attributes associated with the plurality of products (Otto par 11, 128, 144);
generating, for display, a list of promotion windows associated with the target product based on the set of promotional window attributes, the expiration date of the target product, and an optimal promotional time frame to maximize profits and minimize waste of the target product for each of the promotion windows on the list, wherein each 
The combination of Otto and Gandhi does not teach:
calculating an intensity score for each of the received promotional attributes based on how the promotional attribute will affect sales of the target product, wherein a first promotional attribute having a lower intensity score relative to an intensity score of a second promotional attribute indicates the first promotional attribute will have less of an affect on sales of the target product than the second promotional attribute;
in response to receiving a query for a promotion window for a target product of the plurality of products, determining a set of promotional window attributes based on the determined product data of the target product and the calculated plurality of intensity scores of the promotional attributes associated with the target product, wherein the set of promotional window attributes include at least a promotion duration, a delivery channel, and an expected inventory holding period;
assigning a score to each promotion window on the list based on anticipated sales and waste of the target product, wherein a first promotion window having a higher score relative to a score of a second promotion window indicates the first promotion window is anticipated to produce higher sales and less waste of the target product than the second promotion window; and
ranking each of the promotion windows on the generated list of promotion windows in order based on the assigned scores.
These uniquely distinct features render claims 1-20 allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621